DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1, the term “a spreading resistance distribution” is interpreted to have the definition as laid out and defined in [0011] of the Specification, wherein a/b is a ratio of the spreading resistance a in the lower layer to the spreading resistance b in the upper layer in a case in which the negative electrode active material layer provided on the negative electrode current collector is divided into two equal parts of a lower layer (layer on the side closer to the negative electrode current collector) and an upper layer (layer on the far side far from the negative electrode current collector) in the thickness direction. The term, as well as the claimed range of 1.03 or more and 10 or less, would not be considered definite to one of ordinary skill in the art without the provided definition. 
Allowable Subject Matter
Claims 1-17 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 at least requires a secondary battery comprising a negative electrode active material layer provided on a negative electrode current collector, wherein a negative electrode active material includes a carbon-containing material and a silicon-containing material, and wherein a spreading resistance distribution in the negative electrode active material layer is 1.03 or more and 10 or less as measured by a scanning spreading resistance microscope. The claimed range optimizes the electric resistance distribution such that the electric resistance stably and sufficiently decreases [0150] so as to provide excellent battery characteristics [0301, Tables 1 and 2, 0150]. The spreading resistance is adjusted to the proper range by adjusting the particle size distribution, average aspect ratio of the carbon-containing material and silicon-containing material, and grain shape of each of the carbon-containing material and the silicon-containing material [0154]. 
the resistance is sought to be lowered from the first principal surface to the second principal surface [0068], and no resistance or material distinction is made when looking at different sections of the negative active material layer [Figure 1]. A substantially equal resistance distribution ratio a/b of 1 does not obviate the claimed distribution of 1.03 or more because the capacity retention between Examples 1-8 and 1-10 for respective a/b distributions of 1.03 and 1 is 93.2% and 73% respectively [Tables 1 and 2], and the spreading resistance is adjusted to the proper range by adjusting the particle size distribution, average aspect ratio of the carbon-containing material and silicon-containing material, and grain shape of each of the carbon-containing material and the silicon-containing material [0154] as noted above. 
Prior art reference US PGPub 2011/0281166 discloses an active material layer with a greater proportion of carbon particles 12 adjacent to the current collector 11 in a lower part of the layer  [Figure 1, 0034, 0053] so as to reduce the interfacial resistance between the active material layer and the current collector [0036]. It is known in the art and noted in the Specification [0149] that silicon provides a higher level of resistance than carbon-containing material. Therefore, one of ordinary skill in the art would not provide more carbon material and lower resistance in the upper layer so as to provide a higher resistance distribution in the lower layer as required by the claims as this would undo the goal of reducing interfacial resistance between the active material layer and the current collector. 
Likewise, prior art reference US PGPub 2016/0204431 discloses that a carbon coating near a current collector can hold more binder than SiOx so as to improve adhesion to the current collector [0021]. Therefore, one of ordinary skill in the art would not provide more carbon material and lower resistance in the upper layer so as to provide a higher resistance distribution in the lower layer as required by the claims. 
None of the prior art reference recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a secondary battery comprising a negative electrode active material layer provided on a negative electrode current collector, wherein a negative electrode active material includes a carbon-containing material and a silicon-containing material, and wherein a spreading resistance distribution in the negative electrode active material layer is 1.03 or more and 10 or less as measured by a scanning spreading resistance microscope.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725